Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 1 of 32 Page ID #1107



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

UCHE PHILIP MORDI,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )             Case No. 3:11-CV-00193-NJR
                                                   )
TODD ZEIGLER and                                   )
NATHAN ZERRUSEN,                                   )
                                                   )
        Defendants.                                )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff Uche Philip Mordi alleges that Defendants violated his constitutional

rights by subjecting him to a traffic stop without probable cause and unlawfully

prolonging the stop to allow a drug sniffing canine to arrive to the scene. Before the Court

is a motion for summary judgment on the merits filed by Defendants Todd Zeigler and

Nathan Zerrusen. (Doc. 177). Mordi opposes the motion. (Doc. 183). For the reasons

delineated below, the Court grants the motion for summary judgment filed by Zeigler

and Zerrusen. 1

                                      FACTUAL BACKGROUND

        Mordi is a black male who was a college student in Illinois in March 2009.

(Doc. 183-1, ¶1). On March 12, 2009, Mordi and a passenger, Aderinola Otesile, were

traveling southbound on I-57 in Mordi’s vehicle. (Id. at ¶2). On that date, Zeigler and


1
        This case was originally assigned to District Judge Michael J. Reagan and Magistrate Judge Stephen
C. Williams, who have both now retired from this district court. The action and the pending motion for
summary for summary judgment were transferred to the undersigned on April 1, 2019.


                                              Page 1 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 2 of 32 Page ID #1108



Zerrusen were troopers with the Illinois State Police and were on duty in separate and

marked squad cars on I-57 in Effingham County. (Id. at ¶¶5, 6, 8, 9).

         While on patrol, Zeigler typically checks for seatbelt compliance, driver safety

issues, speeding, and vehicle and equipment violations. (Doc. 183-1, ¶10). The front

license plate was not attached to the front of Mordi’s vehicle, but was instead displayed

in the front windshield. (Id. at ¶3). In Illinois, registered vehicles are required to display

front license plates by attaching them to the front of the vehicle. (Id. at ¶12). The front

license plate cannot be displayed in the front windshield. (Id.).

         When Zeigler activated his squad car’s lights to pull Mordi over, the dashboard

camera in his car automatically began to record audio and video of the traffic stop.

(Doc. 183-1, ¶15). Shortly after Zeigler approached the car and spoke with Mordi through

the passenger side window, the dispatcher notified Zeigler that Mordi had an

outstanding warrant. (Id. at ¶17). The warrant was for failure to appear for possession of

cannabis. (Id.). Zeigler could not enforce the warrant, however, because it was outside his

geographic limits. (Id.).

         At Zeigler’s direction, Mordi exited his car and entered Zeigler’s vehicle; in doing

so, Zeigler stated the following to Mordi: “I want to check you out, and I want to get you

moving here.” (Doc. 183-1, ¶24). While Mordi was in Zeigler’s vehicle, Zeigler stated:

“I’m trying everything to get you moving here.” (Id. at ¶26). Zeigler then informed Mordi

of the outstanding warrant and gave a phone number for Mordi to call to resolve the

matter. (Id.). Mordi indicated to Zeigler that the warrant should no longer be an issue.

(Id.).


                                         Page 2 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 3 of 32 Page ID #1109



        Mordi asked Zeigler if it was illegal to put a license plate in the front windshield,

to which Zeigler responded that it was, but that he was not going to write him a ticket.

(Doc. 183-1, ¶27). Instead, Zeigler issued Mordi a warning for the license plate. (Id. at

¶28). Drivers can receive full tickets, as opposed to just warnings for license plate

violations, but Zeigler issued only a warning (and not a ticket) for this violation. (Id. at

¶29).

        Zerrusen arrived on scene and announced his arrival over the radio less than six

minutes after Zeigler pulled over Mordi. (Doc. 183-1, ¶30). Typically, Zerrusen will try to

assist another officer making a traffic stop if he is free and in the area. (Id. at ¶19).

Zerrusen and Zeigler did not communicate about the details of the traffic stop prior to

Zerrusen announcing his arrival. (Id. at ¶31).

        Zeigler explained to Mordi that Zerrusen had arrived for safety reasons because

he had an outstanding warrant. (Doc. 183-1, ¶32). When Zeigler asked Mordi if there was

anything illegal in the car, Mordi responded, “[t]here isn’t anything[.]” (Id. at ¶36). Mordi

twice said “no” when Zeigler repeatedly asked him if a dog would alert to anything. (Id.

at ¶37). After those inquiries, Mordi refused to give Zeigler consent to search his vehicle.

(Id. at ¶38). Zeigler informed Mordi that he had not had the best contacts with law

enforcement in the past. (Id. at ¶40). Nine minutes after Zeigler pulled Mordi over, he

called Effingham County Sheriff’s Deputy Rob Rich to bring a drug-sniffing dog. (Id. at

¶41).

        While waiting for the drug dog, Zeigler spoke with Otesile, Mordi’s passenger.

(Doc. 183-1, ¶44). Zeigler told Otesile that the K-9 was about four miles away and asked


                                         Page 3 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 4 of 32 Page ID #1110



if there was anything illegal in the car. (Id.). Otesile denied that there were any illegal

substances in the vehicle. (Id.). Zeigler then spoke with Zerrusen and told him that Otesile

had marks on his lip as though he had been smoking a lot. (Id. at ¶46). Zeigler also said

that Deputy Rich was about four miles away and asked Zerrusen to have Deputy Rich

run the dog around the car when he arrived. (Id.).

       Zerrusen went back to his squad car to wait for Deputy Rich and his drug dog.

(Doc. 183-1, ¶48). Zerrusen did not communicate with Zeigler or Mordi during this time.

(Id.). Meanwhile, in his squad car, Zeigler gave Mordi a copy of the written warning for

the plate violation and explained that he called for the dog because he was concerned

about pounds of drugs. (Id. at ¶49). Zeigler also explained how the dog sniff would work.

(Id.). Zeigler then told Mordi, “I’m not trying to hold you up long, I’m trying to get this

moving.” (Id. at ¶50).

       Sixteen minutes after Zeigler first pulled over Mordi, and seven minutes after he

called for the dog, Deputy Rich arrived so that his dog could conduct a free air sniff

around Mordi’s vehicle. (Doc. 183-1, ¶51). Seventeen minutes after Zeigler first pulled

Mordi over, eight minutes after he called for the dog, and one minute after the dog began

walking around the car, Zeigler informed Mordi that the dog had alerted to illegal

substances in the car. (Id. at ¶52). After the dog alerted, Zeigler conducted a safety pat-

down of Mordi and Otesile. (Id. at ¶53).

       Zeigler and Deputy Rich then searched Mordi’s car. (Doc. 183-1, ¶54). Zerrusen

stood with Mordi and Otesile in front of Zeigler’s squad car, watching them for safety

reasons. (Id.). The vehicle search eventually yielded a duffel bag that contained about


                                        Page 4 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 5 of 32 Page ID #1111



509.5 grams of crack cocaine and about $7,000 cash in small bundles. (Id. at ¶56). Mordi

and Otesile were then placed under arrest. (Id. at ¶57). Zeigler read the two their Miranda

rights, and afterwards Mordi confirmed the duffel bag belonged to him. (Id. at ¶58).

Mordi was secured in Zeigler’s squad car, while Otesile was secured in Zerrusen’s squad

car. (Id. at ¶59).

       Zeigler initiated the traffic stop and maintained primary authority over it the

whole time. (Doc. 183-1, ¶64). Typically, the officer who initiates the traffic stop retains

control of it, even if assisting officers arrive on the scene. (Id. at ¶63). Zerrusen was not

involved with the decision to pull Mordi over or call for the drug dog. (Id. at ¶65).

                             SUMMARY JUDGMENT STANDARD

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. P.

56(a)). Accord Anderson v. Donahue, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the non-moving

party. See Anderson 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained, as required by Rule 56(a),”we set forth the facts by


                                         Page 5 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 6 of 32 Page ID #1112



examining the evidence in the light reasonably most favorable to the non-moving party,

giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the

evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th Cir.

2014).

                                          ANALYSIS

I.       Fourth Amendment Search and Seizure

         A.    The Initial Traffic Stop

         Mordi first asserts that there was no probable cause to support the traffic stop

conducted by Zeigler. Mordi further alleges that he was illegally profiled and stopped

because of his race. But the undisputed facts how that Zeigler did, in fact, have probable

cause to stop Mordi’s vehicle. Mordi acknowledges that vehicles registered in Illinois are

required to display a front license plate by attaching the plate to the front of the vehicle.

(Doc. 183-1, ¶ 13). However, Mordi’s front license plate was displayed in the front

windshield of his vehicle. Id.

         Under Illinois law, “every registration plate . . . shall at all times be securely

fastened in a horizontal position to the vehicle for which it is issued . . . .” 625 ILL. COMP.

STAT. § 5/3-413(b). A registration plate “shall be attached thereto, one in the front and

one in the rear.” 625 ILL. COMP. STAT. § 5/3-413(a). “[N]o person shall operate, . . . , a

vehicle upon any highway unless there shall be attached thereto and displayed thereon

when and as required by law, proper evidence of registration in Illinois[.]” 625 ILL. COMP.

STAT. § 5/3-701(a). Proper evidence of registration requires “[a] current and valid Illinois

registration sticker or stickers and plate, . . . .” 625 ILL. COMP. STAT. § 5/3-701(a)(1).


                                          Page 6 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 7 of 32 Page ID #1113



       Displaying a required plate on the windshield of a vehicle is against the law and

thus gave Zeigler probable cause to stop Mordi’s vehicle. See, e.g., People v. Parker, 354 Ill.

App. 3d 40, 47-48 (Ill. App. Ct. 2004)(noting that criminal defendant who displayed front

license plate inside vehicle’s front windshield was still in violation of § 413(a) and (b),

and thus the officer had probable cause to initiate a traffic stop). See also Overton v.

Schuwerk, No. 11-cv-3263, 2014 WL 3609934, at *3-4 (C.D. Ill. July 22, 2014)(holding that

officer had probable cause for traffic stop based on violations of 413(a) and (b), where

plaintiff admitted the front plate was missing and the rear plate had a clear cover).

       Mordi seeks to avoid summary judgment by arguing that Zeigler stopped him

because of his race. To support this claim, Mordi asserts that Zeigler pulled to the driver’s

side of his vehicle at which point Zeigler saw Mordi’s face and the face of his passenger.

(Doc. 183, ¶ 19). Mordi next claims that immediately after seeing that he and his

passenger were black, Zeigler initiated the traffic stop. (Id.).

       Even if Mordi’s claimed subjective intent is ascribed to Zeigler, it does nothing to

affect the fact that Zeigler had probable cause to stop Mordi’s vehicle. This is because

reasonableness under the Fourth Amendment is primarily an objective inquiry. See

Indianapolis v. Edmond, 531 U.S. 32, 47 (2000). The Fourth Amendment regulates conduct

rather than thoughts. See Bond v. United States, 529 U.S. 334, 338 n.2 (2000). As such, an

officer’s conduct is reasonable regardless of the subject intent motivating the official in

question. See Whren v. United States, 517 U.S. 806, 814 (1996). See also Ashcroft v. Al-Kidd,

563 U.S. 731, 737 (2011)(noting that prior Supreme Court precedent has “almost

uniformly rejected invitations to probe subjective intent.”); United States v. Murray, 89


                                         Page 7 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 8 of 32 Page ID #1114



F.3d 459, 461 (7th Cir. 1996)(stating that “ulterior motives do not invalidate a police stop

for a traffic violation, no matter how minor, if a motor vehicle law infraction is

detected.”).

       This prohibition on probing subjective intent even includes racial profiling claims,

which was addressed by the Supreme Court in Whren v. United States, 517 U.S. 806 (1996).

In Whren, the petitioners filed a pre-trial motion to suppress that argued that the officers

lacked probable cause, as well as reasonable suspicion, that they were involved in illegal

drug activity. Id. at 809. The petitioners also argued that the officers’ reasons for stopping

their vehicle, i.e., to give the driver a warning regarding the traffic violations, was

pretextual. Id. The petitioners further argued that in the context of enforcing civil traffic

regulations, something more than probable cause was needed to stop a vehicle. Id. at 810.

They reasoned that total compliance with traffic laws was nearly impossible and that

police officers could almost always pull over a motorist for a technical violation. Id. They

further argued that a higher standard would guard against the temptation to use traffic

stops as a pretext to further investigations of other crimes as well as to stop motorists

based on improper factors, such as race. Id.

       The Supreme Court rejected the petitioners’ argument and noted that its prior

cases “foreclose[d] any argument that the constitutional reasonableness of a traffic stop

depend[ed] on the actual motivation of the individual officer involved.” Whren, 517 U.S.

at 813. Thus, the Court held that where there was an objectively reasonable traffic stop, it

would not look behind such a stop to determine whether racial profiling, a desire to

investigate other potential crimes, or any other reason was the real motivation for the


                                         Page 8 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 9 of 32 Page ID #1115



stop. Id. The Court did agree, however, that the Constitution prohibited selective

enforcement of the law based on considerations such as race, but such claims were not

based on the Fourth Amendment, but rather on the Equal Protection Clause of the

Fourteenth Amendment. Id.

        Here, Mordi’s claim is based on the Fourth Amendment, not the Equal Protection

Clause of the Fourteenth Amendment. In his initial complaint, Mordi raised a number of

alleged violations, including the Fourteenth Amendment. The district court ultimately

dismissed his claims arising out of the traffic stop in its initial screening order. (Doc. 8).

The Seventh Circuit, however, remanded the case after it reversed the district court’s

denial of the defendants’ motion for summary judgment on qualified immunity grounds.

See Mordi v. Zeigler, 770 F. 3d 1161, 1167 (7th Cir. 2014). 2

        After remand, Mordi filed a Rule 60 motion to vacate the initial screening order

which dismissed his claims arising out of the traffic stop. (Doc. 129). Mordi specifically

requested the initial screening order to be vacated “insofar as it has dismissed Plaintiff’s

Fourth Amendment claim based upon alleged illegal and prolonged detainment, search,

seizure, and arrest . . . .” (Id. at p. 3 (emphasis added)). The district court ultimately denied

Mordi’s reconsideration request (Doc. 133), which Mordi subsequently appealed to the

Seventh Circuit. The Seventh Circuit reversed the district court’s ruling on Mordi’s

reconsideration request and stated the following:


2        Specifically, Mordi claimed that the defendants violated his rights under the Vienna Convention
on Consular Relations when they failed to notify the Nigerian consulate of his arrest and detention. See
Mordi, 770 F. 3d at 1162. The Seventh Circuit held that the district court erred in denying the grant of
qualified immunity because the right Mordi complained of was not clearly established at the time. Id. at
1166-67.


                                             Page 9 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 10 of 32 Page ID #1116



          Mordi now argues that Officers Zeigler and Nathan Zerrusen violated his
          Fourth Amendment rights when they stopped the car he was driving. They
          did so, Mordi asserts, not because they had probable cause for the traffic
          stop, but because they were engaged in impermissible racial profiling. In
          addition, he argues, the officers unlawfully prolonged the stop so that they
          could bring a drug-sniffing dog to the car. We conclude that the district
          court acted prematurely, and that Mordi’s Fourth Amendment claim may
          move forward.

 Mordi v. Zeigler, 870 F.3d 703, 705 (7th Cir. 2017).

          The undisputed facts show that Zeigler had probable cause to stop Mordi’s vehicle

 because his front license plate was not properly affixed to the front of his car. While Mordi

 explains that he could not attach the license plate because the front of his vehicle was

 damaged, it does not detract from the fact that Zeigler had probable cause to initiate the

 stop for the traffic violation. The fact that Mordi believes he was stopped because of his

 race is of no import to his Fourth Amendment claims, as the Court made abundantly clear

 in Whren. Thus, Mordi’s Fourth Amendment claim on the basis of the initial traffic stop

 fails.

          B.    The Prolonging of the Traffic Stop until the Arrival of a Drug Canine.

          Mordi next claims that his Fourth Amendment rights were violated because

 Zeigler unreasonably prolonged the traffic stop to allow a drug sniffing canine to arrive.

 (Doc. 183, p. 10-18). Specifically, Mordi relies on Rodriguez v. United States, 135 S. Ct. 1609

 (2015), which addressed the question of whether the Fourth Amendment “tolerates a dog

 sniff conducted after completion of a traffic stop.” Id. at 1612. In Rodriguez, the Supreme

 Court granted certiorari “to resolve a division among lower courts on the question




                                          Page 10 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 11 of 32 Page ID #1117



 whether police routinely may extend an otherwise-completed traffic stop, absent

 reasonable suspicion.” Rodriguez, 135 S. Ct. at 1614.

        The Court answered the question in the negative and held that police could not

 extend such a stop beyond the time reasonably required to complete the mission of

 issuing the ticket. See Rodriguez, 135 S. Ct. at 1612. The Court reasoned that a seizure due

 to a traffic violation amounted to a “Terry stop” as opposed to a formal arrest. Id. Because

 the encounter was to be treated as a Terry stop, “the tolerable duration of police inquiries

 in the traffic-stop context is determined by the seizure’s ‘mission’—to address the traffic

 violation that warranted the stop.” Id. at 1614 (citing Illinois v. Caballes, 543 U.S. 405, 407

 (2005). Thus, the Court reasoned that “[a]uthority for the seizure [] ends when tasks tied

 to the traffic infraction are—or reasonably should have been—completed.” Id. Such tasks

 include checking the driver’s license, registration, proof of insurance and determining the

 existence of any outstanding warrants. Id. at 1615. The Court acknowledged that an

 officer may conduct unrelated checks during a traffic stop, but could not do so in a

 manner that prolongs the stop unless there is reasonable suspicion. Id. To that end, the

 Court reasoned that a dog sniff was not an “ordinary incident of a traffic stop” because it

 lacked “the same close connection to roadway safety” and was thus not a part of the

 officer’s traffic mission. Id.

        Mordi argues that Rodriguez controls the outcome of this case. Mordi claims that

 Zeigler informed Mordi from the outset that he only intended to write him a warning

 ticket. After Zeigler returned the relevant documents (driver’s license, proof of insurance,

 etc.) to Mordi and his passenger, the mission of the traffic stop was completed, even


                                          Page 11 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 12 of 32 Page ID #1118



 though Zeigler had not formally written and handed the warning to Mordi. As such,

 Zeigler could not detain Mordi and his passenger beyond that point absent evidence of

 reasonable suspicion, which Mordi claims Zeigler did not have. 3

         The question now turns to whether Zeigler had reasonable suspicion to detain

 Mordi for the dog sniff. Even though the scope and duration of a traffic stop are limited

 to fulfill its purposes, such a stop may be extended if during the course of the stop, the

 officer discovers information that gives him reasonable suspicion of other illegal activity.

 See United States v. Walden, 146 F.3d 487, 490 (7th Cir. 1998). Reasonable suspicion has

 been described as “something less than probable cause but more than a hunch.” United

 States v. Baskin, 401 F.3d 788, 791 (7th Cir. 2005). The existence of reasonable suspicion

 also depends on “the totality of the circumstances known to the officer at that time

 including his experiences and common sense.” United States v. Wyatt, No. 04-3314, 133 F.

 App’x 310, 313 (7th Cir. May 16, 2005). Finally, the reasonable suspicion analysis “‘does

 not deal with hard certainties, but with probabilities’” that require a “practical

 determination” . . . “as to whether the articulable facts . . . reasonably would ‘raise a

 suspicion that the particular individual[s] being stopped [were] engaged in

 wrongdoing.’” United States v. Jerez, 108 F.3d 684, 693 (7th Cir. 1997).

         Mordi argues that Zeigler lacked reasonable suspicion of any criminal activity.

 Zeigler counters that he did based on the following nine factors:



 3        In Rodriguez, there appeared to be no indication of any objective facts, apart from the violation of
 the traffic laws, that would justify holding the petitioner for the dog sniff. As such, the Supreme Court
 remanded back to the Eighth Circuit for consideration of whether there was reasonable suspicion. See
 Rodriguez, 135 S. Ct. at 1616-17.


                                                Page 12 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 13 of 32 Page ID #1119



        (1)       Mordi and his passenger made movements inside the car as if they were
                  trying to hide something;

        (2)       Mordi was wanted on a warrant for failure to appear for possession of
                  cannabis;

        (3)       Mordi placed his hand on the gear shift as if he was ready to leave after
                  Zeigler finished discussing the license plate and popped hood with him;

        (4)       Zeigler noticed ashes, cigar, tobacco and tobacco wrappings while at the
                  passenger side window;

        (5)       Mordi and his passenger both had red eyes and appeared strained or
                  exhausted;

        (6)       Mordi exhibited slow movements while getting out of the vehicle;

        (7)       Zeigler asked Mordi if he had anything illegal in the vehicle to which he
                  responded, “there shouldn’t be”;

        (8)       Zeigler asked Mordi if a drug sniffing canine would alert to any illegal
                  substances in the car, to which he responded “he did not think so”; and

        (9)       Zeigler observed Mordi quivering and staring at the floor after Mordi
                  denied Zeigler’s request to search the vehicle.

 (Doc. 177, p. 13-14).

        Mordi disputes most of the above facts, as well as the characterizations given to

 such facts by Zeigler. Of course, the Court must view the facts and draw all reasonable

 inferences in the light most favorable to Mordi. See Delapaz, 634 F.3d at 899. As such, the

 undersigned accepts the following facts for purposes of conducting its reasonable

 suspicion analysis:

              x   Mordi did not put his hand on the gearshift while in Zeigler’s presence.
                  (Doc. 183, p. 14; Doc. 183, ¶14);

              x   There were no ashes, cigar tobacco and tobacco wrappings in Mordi’s
                  vehicle. (Doc. 183, p. 14-16; Doc. 183-1, ¶21);


                                          Page 13 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 14 of 32 Page ID #1120




           x   Mordi and his passenger did not have red eyes and did not appear to be
               strained or exhausted. (Doc. 183, p. 16; Doc. 183-1, ¶23);

           x   Mordi did not exhibit slow movements while getting out of his vehicle.
               (Doc. 183, p. 17; Doc. 183-1, ¶25);

           x   Mordi did not make an equivocal denial when asked by Zeigler whether he
               had anything illegal in his vehicle. (Doc. 183, p. 17; Doc. 183-1, ¶36).

           x   Mordi did not make an equivocal denial when asked by Zeigler whether a
               drug sniffing dog would alert to any illegal substances in the vehicle .
               (Doc. 183, p. 17-18; Doc. 183-1, ¶37).

           x   Mordi did not quiver or stare at the floor after he denied permission for
               Zeigler to search the vehicle. (Doc. 183, p. 18; Doc. 183-1, ¶39).

        The parties, however, do not dispute that Mordi had an outstanding warrant for

 failure to appear related to a possession of cannabis charge. (Doc. 183-1, ¶17). The parties

 also do not dispute that Mordi and his passenger were moving inside the vehicle after

 they were pulled over and prior to Zeigler’s approach. (See, e.g., Doc. 183, p. 13

 (acknowledging that there was some movement in the car)). While Mordi initially denied

 that he and his passenger moved inside the vehicle (Doc. 183-1, ¶16), there is video and

 audio taped evidence of the encounter. (Doc. 183-1, ¶15). The undersigned’s review of

 the encounter confirms that the individuals were moving inside the vehicle prior to

 Zeigler approaching. As such, the Court disregards Mordi’s denial. See, e.g., Scott v.

 Harris, 550 U.S. 372, 380 (2007)(noting that in summary judgment context videotaped

 evidence controlled over the plaintiff’s version of events and that the court should have

 viewed facts in the light depicted by the videotape).




                                        Page 14 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 15 of 32 Page ID #1121



        Here, the undisputed facts show that Mordi had an outstanding warrant for failing

 to appear on a cannabis charge. While Zeigler could not act on the warrant because it was

 out of his jurisdiction (Doc. 183, ¶29), the warrant indicated that Mordi had a prior

 criminal history involving illegal drugs. This is confirmed by the fact that in the past

 Mordi did not have the best contacts with law enforcement. (Doc. 183-1, ¶40). Although

 reasonable suspicion cannot be based solely on a person’s prior criminal history (see Jerez,

 108 F.3d at 693), prior criminal history in conjunction with another factor can form the

 basis for reasonable suspicion. See, e.g., Walden, 146 F.3d at 490-491 (finding reasonable

 suspicion based solely on prior criminal history and an officer safety alert indicating that

 the defendant was generally involved in gang crime activity, even though the alert could

 not be used to arrest or detain the individual in question).

        The videotape provides the second factor, which shows Mordi and his passenger

 moving prior to Zeigler approaching the vehicle. Zeigler thought this was unusual, and

 he believed it could indicate that they were trying to hide something. Indeed, the instant

 facts are similar to United States v. Cooks, No. 03-4035, 168 F. App’x 93 (7th Cir. Feb. 15,

 2006). In Cooks, the defendant moved to suppress arguing, among other things, that the

 officer had stalled in writing a speeding ticket so that the drug dog could arrive and walk

 around the vehicle. Id. at 94. The officer ran a computer check and discovered that the

 defendant had multiple arrests for drugs and weapons offenses. Id. The officer started to

 write the ticket and then noticed the defendant make various movements inside the

 vehicle, which included disappearing from view at certain points. Id. A drug dog

 eventually arrived and alerted to the vehicle approximately eleven minutes after the


                                        Page 15 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 16 of 32 Page ID #1122



 officer first approached the defendant’s car. Id. at 95. The Seventh Circuit affirmed the

 denial of the defendant’s motion to suppress holding that the defendant’s furtive

 movements gave the officer reasonable suspicion to investigate further. Id. at 96-97. Thus,

 based on Cooks alone, it appears that Zeigler had sufficient reasonable suspicion to detain

 Mordi until the arrival of the drug dog.

         While the movements of the defendant in Cooks were arguably more pronounced

 than Mordi’s movements in this case, there is still additional evidence that supports the

 existence of reasonable suspicion. For example, Mordi acknowledges that Zeigler

 believed he saw cigar wrappings and blunt materials in the vehicle. (Doc. 183, ¶10).

 Mordi denies that any such wrappings and materials existed. (Doc. 183-1, ¶21). The

 reasonable suspicion analysis, however, does not turn on whether such items existed.

 What is relevant is that Zeigler believed there were cigar wrappings and blunt materials

 present. Similar to a probable cause analysis, the reasonable suspicion analysis is based

 on the officer’s observations and the inferences he draws from such observations based

 on the officer’s experience, which in this case is ten years as a K-9 officer. (Doc. 183-1,

 ¶22). Because the analysis is based on probabilities, the officer may ultimately be proven

 wrong, but it does not detract from the fact that there was probable cause or reasonable

 suspicion in the first place.

         Here, Zeigler initially believed he saw cigar wrappings and blunt materials in the

 vehicle. 4 Zeigler’s initial belief was supported by the undisputed fact that he observed



 4       Zeigler testified that it was not unusual in his experience to see remains of blunts in a vehicle, but
 not find traces of cannabis if the suspect had consumed it. (Doc. 177-1, ¶37). Deputy Rich also testified that


                                                Page 16 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 17 of 32 Page ID #1123



 that Mordi’s passenger had marks on his lips as if he had been smoking a lot. (Doc. 183-

 1, ¶46). Zeigler’s initial belief is further corroborated by the undisputed fact that during

 the vehicle search at the scene (after the drug canine had alerted) that Zeigler pointed out

 to Deputy Rich (the drug canine handler) that “there’s blunt materials right there.”

 (Doc. 183-1, ¶55). Given the combination of what appeared to be furtive movements in

 the vehicle, past criminal history involving drugs, and what Zeigler initially believed to

 be evidence of smoking and blunt materials, Zeigler was more than justified in detaining

 Mordi and his passenger until his suspicions were alleviated.

         Admittedly, the quantum of evidence supporting reasonable suspicion appears to

 be somewhat limited. However, the Seventh Circuit has previously found reasonable

 suspicion based on evidence (in terms of nature and quantity) similar to that found here.

 See, e.g., United States v. Finke, 85 F.3d 1275, 1280 (7th Cir. 1996)(finding reasonable

 suspicion based on nervous behavior, prior criminal history and fact that defendant was

 driving a rental to and from California); United States v. Rogers, 387 F.3d 925, 934 n.9 (7th

 Cir. 2004)(finding reasonable suspicion based on nervous behavior, prior criminal history

 and odd odor emanating from the vehicle). Thus, the Court concludes that Zeigler had

 sufficient reasonable suspicion to detain Mordi for the dog sniff and that Mordi’s Fourth

 Amendment rights were not violated through the prolonging of the traffic stop. 5




 ashes and wrappings alone would not necessarily be listed on reports or evidence sheets if the officers did
 not actually find actual contraband such as cannabis. (Doc. 177-6, p. 40-43, 49-53).
 5       In an attempt to create an issue of material fact, Mordi attaches a number of exhibits to his response
 in opposition to Defendants’ motion for summary judgment. Exhibit C, for example, contains documents
 from the Effingham County Sheriff’s Department, consisting of booking photos, arrest sheets, and police
 reports of the incident. (Doc. 183-2, p. 47-69). The documents were attested to by a custodian and thus were


                                                Page 17 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 18 of 32 Page ID #1124



         C.      Qualified Immunity

         Even if Zeigler violated Mordi’s Fourth Amendment rights by prolonging the

 traffic stop, he would still be entitled to summary judgment based on qualified immunity.

 Qualified immunity shields “government officials from liability for civil damages insofar

 as their conduct does not violate clearly established statutory or constitutional rights of

 which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

 (2009). The doctrine “balances two important interests – the need to hold public officials

 accountable when they exercise power irresponsibly and the need to shield officials from

 harassment, distraction, and liability when they perform their duties reasonably.” Id. It

 protects an official from suit “when []he makes a decision that, even if constitutionally

 deficient, reasonably misapprehends the law governing the circumstances she

 confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

         The qualified immunity test has two prongs: (1) whether the facts shown, taken

 in the light most favorable to the party asserting the injury, demonstrate that the officer’s

 conduct violated a constitutional right, and (2) whether the right at issue was clearly




 properly authenticated. The Court did consider these documents and viewed them in the light most
 favorable to Mordi.

          Mordi also relies on other documents, however, which were not properly authenticated. For
 example, he attaches several reports from the Illinois State Police. See, e.g., Exh. G—Crime Scene Report
 (Doc. 183-2, p. 83-84); Exh. H.—Evid. Inventory and Receipt (Doc. 183-2, p. 85-86); Exh. I—Evid. Inventory
 and Receipt (Doc. 183-2, p. 87); Exh. K—Univ. of Illinois-Chicago Statistical Study (Doc. 183-2, p. 99-117).
 None of these documents was properly attested to by a custodian or the author of the document, and none
 of these documents was created by either of the two defendants in this case. To survive summary judgment,
 Mordi must present the Court with competent and admissible evidence. See Jones v. City of Elkhart, 737 F.3d
 1107, 1113 (7th Cir. 2013). Because Mordi failed to show that the attached documents were admissible in
 evidence, the Court did not consider them in its analysis. The statistical study submitted by Mordi,
 however, is addressed in the racial profiling section.


                                               Page 18 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 19 of 32 Page ID #1125



 established at the time of the alleged misconduct. See Pearson, 555 U.S. at 232. See also

 Brosseau, 543 U.S. at 197; Wilson v. Layne, 526 U.S. 603, 609 (1999). If the answer to either

 inquiry is no, then the defendant official is entitled to summary judgment. See Gibbs v.

 Lomas, 755 F.3d 529, 537 (7th Cir. 2014).

        The first inquiry regarding whether Zeigler’s conduct violated a constitutional

 right is purely a legal question. See Johnson v. Jones, 515 U.S. 304, 313 (1995). It asks

 whether the plaintiff has alleged facts indicating a violation of clearly established law.

 Mordi relies on Rodriguez v. United States, 135 S. Ct. 1609 (2015), and argues that the police

 need reasonable suspicion to extend a completed traffic stop to conduct a dog sniff. While

 the Court found that there was reasonable suspicion, the Court will assume for purposes

 of this analysis that Zeigler lacked reasonable suspicion to extend the traffic stop.

        The question now turns to the second prong and asks whether the right at issue

 was “clearly established” at the time of the alleged misconduct. To be “‘clearly

 established’ a right must be defined so clearly that every reasonable official would have

 understood that what he was doing violated that right.” Dibble v. Quinn, 793 F.3d 803, 808

 (7th Cir. 2015)(citing Reichle v. Howards, 566 U.S. 658, 664 (2012)). There need not be a case

 directly on point, but “existing precedent must have placed the statutory or constitutional

 question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The right must be

 established “not as a broad general proposition.” Reichle, 566 U.S. at 664. Instead, it must

 be “particularized” such that the “contours” of it are clear to a reasonable official. Id. That

 is, “existing precedent must have placed the statutory or constitutional question beyond

 debate.” Carroll v. Carmen, 135 S. Ct. 348, 350 (2014).


                                          Page 19 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 20 of 32 Page ID #1126



        It is important to note that the second prong of the qualified immunity analysis

 has a temporal element. The Supreme Court decided Rodriguez in 2015, but the traffic stop

 in question occurred in 2009. Thus, the Court must determine whether the right in

 question was clearly established as of the date of the traffic stop, which in this case was

 March 12, 2009. See, e.g., Khuans v. School Dist. 110, 123 F.3d 1010, 1018-19 (7th Cir.

 1997)(finding that defendant was entitled to qualified immunity because the law

 regarding First Amendment retaliation claims brought by independent contractors was

 unclear at the time the plaintiff’s contract was not renewed); Humphrey v. Staszak, 148 F.3d

 719, 728 (7th Cir. 1998)(holding that the officer did not violate a clearly established law

 and was entitled to qualified immunity because even though the officer did not have

 actual probable cause to arrest, he had “arguable” probable cause to arrest based on the

 state of Illinois law at the time of the arrest).

         The Court must next determine the scope of the right at issue with sufficient

 particularity to make the analysis of the second prong meaningful. Here, the particular

 right at issue based on the facts of this case is similar to the precise question addressed

 by the Supreme Court in Rodriguez, i.e., “whether police routinely may extend an

 otherwise-completed traffic stop, absent reasonable suspicion, in order to conduct a dog

 sniff.” Rodriguez, 135 S. Ct. at 1614. The question then becomes whether as of March 12,

 2009, it was clearly established that an individual (in the absence of reasonable suspicion)

 had a right not to be subjected to a dog sniff after completion of a routine traffic stop.

        At first glance, it appears that the right was clearly established at the time of the

 stop. For example, the Supreme Court in Rodriguez cited favorably to Illinois v. Caballes,


                                           Page 20 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 21 of 32 Page ID #1127



 543 U.S. 405 (2005). In Caballes, the Supreme Court noted “that a seizure that is lawful at

 its inception can violate the Fourth Amendment if its manner of execution unreasonably

 infringes interests protected by the Constitution.” Id. at 407. The Supreme Court further

 went on to say that “[a] seizure that is justified solely by the interest in issuing a warning

 ticket to the driver can become unlawful if it is prolonged beyond the time reasonably

 required to complete that mission.” Id. The Supreme Court in Rodriguez relied heavily on

 the aforementioned quote to conclude that police needed reasonable suspicion to conduct

 a dog sniff after completion of a routine traffic stop. See Rodriguez, 135 S. Ct. at 1614-15.

          The Supreme Court’s holding in Rodriguez turned on the characterization of a

 routine traffic encounter as a Terry stop, which is based on Terry v. Ohio, 392 U.S. 1 (1968).

 Terry established principles for investigatory detention and held that law enforcement

 officers could not investigate potential crimes other than the one that led to the initial

 stop or encounter, unless there was reasonable suspicion to do so. Id. at 20-22. At the time

 of the stop in 2009, however, the Seventh Circuit did not treat a traffic stop supported by

 probable cause as a Terry stop. Instead, a traffic stop that was supported by probable

 cause was deemed to be an arrest. See United States v. Childs, 277 F.3d 947, 953 (7th Cir.

 2002).

          This is a critical distinction because “arrests are fundamentally different from

 Terry stops.” Childs, 277 F.3d at 952. A Terry stop, for instance, has to “be limited in time

 and scope.” Id. The same constraints are not applicable for arrests. For example, the

 Seventh Circuit noted that “[p]ersons who are arrested may be taken to the station house

 for booking, even if the only penalty for the offense is a fine . . . .” Id. Simply put, probable


                                          Page 21 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 22 of 32 Page ID #1128



 cause    “justifies   a   custodial   arrest”   and   “all   the   implications    that   follow

 from . . . believ[ing] that an offense has been committed.” Childs, 277 F.3d at 952-953.

         One of the aforementioned implications that guided the Seventh Circuit’s decision

 in Childs is that persons arrested based on probable cause, unlike those stopped based on

 reasonable suspicion, “need not be released as quickly as possible.” Childs, 277 F.3d at

 952. The Seventh Circuit noted that with respect to a person arrested with probable cause

 the only restriction placed on a law enforcement officer is that the “custody’s nature and

 duration must be ‘reasonable’. . . .” Id. The Court reasoned that such persons did not have

 a right to be released immediately upon completion of the various aspects of the traffic

 stop, i.e., license, registration and warrant check plus writing of the ticket. Id. at 953.

 Because the officer could have taken the defendant “to a police station for booking, any

 less time-consuming steps [we]re proper.” Id.

         Because of the holding and reasoning in Childs, the Fourth Amendment

 reasonability analysis in subsequent cases tended to focus on the length of time a dog

 sniff added to the traffic stop. Thus, the prevailing law in the Seventh Circuit at the time

 of the stop was that as long as there was not excessive delay (given the particular factual

 circumstances), it was not unreasonable to hold a motorist for a dog sniff where the traffic

 stop was supported by probable cause. This is true, despite the admonition in Caballes

 (cited with approval by the Supreme Court in Rodriguez) that a seizure “can become

 unlawful if it is prolonged beyond the time reasonably required to complete that

 mission.” Caballes, 543 U.S. at 407. See, e.g., United States v. Carpenter, 406 F.3d 915, 916-917

 (7th Cir. 2005)(relying on Caballes and holding that delay of approximately five minutes


                                           Page 22 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 23 of 32 Page ID #1129



 until arrival of drug dog did not make the stop unreasonable); United States v. Martin, 422

 F.3d 597, 602 (7th Cir. 2005)(relying on Caballes and holding there was no unreasonable

 delay in detaining the defendant for drug sniffing investigation that began twenty

 minutes after a drug dog was summoned). See also United States v. Muriel, 418 F.3d 720,

 725-726 (7th Cir. 2005)(relying on Caballes and holding that the thirteen minutes that

 elapsed between the initial stop and defendant providing consent to search was not

 unreasonably prolonged). Even after the date of the traffic stop in question (and prior to

 Rodriguez), the focus on the length of the stop remained consistent. See, e.g., United States

 v. McBride, 635 F.3d 879, 882 (7th Cir. 2011)(rejecting defendant’s argument that traffic

 stop was unreasonably drawn out with investigatory questions unrelated to stop and

 finding that length of delay not unreasonable where approximately 25 minutes elapsed

 between the initial stop and when defendant consented); Buchanan v. Kelly, No. 13-2464,

 592 F. App’x 503, 506 (7th Cir. Nov. 10, 2014)(rejecting plaintiff’s argument that the

 approximately 30 minutes that elapsed between the records check and start of the dog

 sniff was unreasonable, even though noting that it was “at the outer bounds of

 reasonableness[.]”).

        Indeed, the Seventh Circuit was not the only Court of Appeals to analyze whether

 time added to a traffic stop from a dog sniff made the stop unreasonable under the Fourth

 Amendment. For example, in Rodriguez, the district court adopted the report and

 recommendation of the magistrate judge, which concluded that the dog sniff only added

 7 to 10 minutes to the stop, and thus did not amount to a delay of constitutional

 significance. See Rodriguez, 135 S. Ct. at 1614. The Eighth Circuit affirmed, noting that the


                                         Page 23 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 24 of 32 Page ID #1130



 delay was similar to previous delays the court had deemed as acceptable, and thus

 considered the incident as a “de minimis intrusion on [the defendant’s] personal liberty.”

 Id.

        In light of the above, it is evident that there was not a “clearly established” right

 to be free from a dog sniff after the conclusion of a traffic stop as of March 12, 2009. Mordi,

 for example, can only rely on Caballes for the general proposition that a lawful stop can

 become unlawful if prolonged beyond the time needed to complete the stop. However,

 the particular facts and assumptions made by the Court in that case show that it did not

 clearly establish such a right. First, the question addressed by the Court was very narrow:

 “[w]hether the Fourth Amendment requires reasonable, articulable suspicion to justify

 using a drug-detection dog to sniff a vehicle during a legitimate traffic stop.” Caballes,

 543 U.S. at 407 (emphasis added). Second, in addition to assuming a legitimate traffic

 stop, the Court also proceeded from the assumption that the officer had no basis for

 conducting the dog sniff other than the traffic violation. Id. at 407. The Court ultimately

 concluded that the use of a drug dog did not violate the Fourth Amendment with the

 Court reasoning that there was no legitimate privacy interest in the possession of

 contraband. Id. at 408-409. Thus, after Caballes, it would not be clear to an enforcing official

 that detaining an individual to conduct a dog sniff would result in an unconstitutional

 prolonging of a traffic stop. As such, Caballes is clearly of no assistance to Mordi,

 especially given the existence of a proper traffic stop in this case.

        Rodriguez did establish the right sought by Mordi, but that did not occur until 2015,

 more than six years after the stop in question. The prevailing law at the time treated


                                          Page 24 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 25 of 32 Page ID #1131



 Mordi’s traffic stop, not as a Terry stop, but as a full blown arrest because it was supported

 by probable cause. As a result, cases in the Seventh Circuit tended to focus on the total

 time added to the stop as a result of the dog sniff. The cases cited above indicate that

 delays between five minutes (see Carpenter, 406 F.3d at 916-917) and twenty minutes (see

 Martin, 422 F.3d at 602) did not violate the Constitution. Here, the parties agree that

 “[s]eventeen minutes after Trooper Zeigler first pulled over [Mordi], eight minutes after

 he called for the dog, and one minute after the dog began walking around the car, Trooper

 Zeigler informed [Mordi] the dog had alerted to illegal substances in the car.” (Doc. 183-

 1, ¶52). Zeigler also testified in his deposition that he would typically wait for about ten

 minutes and if he could not get a drug dog within that time frame, he would let the

 motorist go. (Doc. 184-1, p. 18). Thus, Zeigler’s actions and beliefs were consistent with

 the prevailing authority at the time of the stop. Finally, even if Zeigler was mistaken

 about the law, it was an honest and reasonable mistake given that prevailing cases at the

 time. Accordingly, the Court finds that Zeigler is entitled to qualified immunity on

 Mordi’s Fourth Amendment claim based on the prolonging of the traffic stop.

 II.    Racial Profiling Claim under the Fourteenth Amendment

        The Court previously addressed Mordi’s Fourteenth Amendment racial profiling

 claims ruling that Mordi did not properly preserve such claims in his Motion for

 Reconsideration of the dismissal of the initial screening order. The parties briefed the

 merits of this claim, however, and the Court will proceed to address it. To the extent that

 Mordi properly preserved any Fourteenth Amendment Equal Protection claims, such

 claims fail for lack of evidence.


                                         Page 25 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 26 of 32 Page ID #1132



        A.     Discriminatory Effect

        Mordi claims he was the victim of racial profiling. Such claims are grounded in the

 Equal Protection Clause of the Fourteenth Amendment. See Chavez v. Illinois State Police,

 251 F.3d 612, 635 (7th Cir. 2001). In order to establish such a claim, Mordi must prove two

 things, the first of which is that a defendant’s “actions had a discriminatory effect . . . .”

 Id. To prove discriminatory effect, Mordi must “show that [he] [is a] member[] of the

 protected class, that [he] [was] otherwise similarly situated to members of the

 unprotected class, and that [he] [was] treated differently from members of the

 unprotected class.” Id. at 636.

        To show discriminatory effect, Mordi relies on a 2009 statistical study conducted

 by the University of Illinois at Chicago that examined traffic stop statistics in the State of

 Illinois, which showed that minorities were more likely to be stopped than a Caucasian

 driver. (Doc. 183-2, Exh. K-L, p. 99-117). Zeigler argues that the statistics are irrelevant

 because they do not address the specific Defendants or even the county in which Mordi

 was arrested. (Doc. 184, p. 8). Zeigler further argues that the statistics are not suited to

 the present case because of the focus on consent searches and the fact that the statistics

 do not address the use of drug dogs. Id. at p. 10. Finally, Zeigler asserts that the statistics

 are too general and do not provide any concrete evidence about Zeigler’s stop history. Id.

        As an initial matter, the Court notes that the statistical study relied on by Mordi

 was simply attached to his response in opposition to Defendants’ motion for summary

 judgment. (Doc. 183-2, Exh. K-L, p. 99-117). Mordi made no attempts to authenticate the

 study, such as providing an affidavit from the author. Zeigler opposed the use of the


                                          Page 26 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 27 of 32 Page ID #1133



 statistics in part because Mordi did not properly disclose a witness to testify about the

 report. In essence, Mordi seeks to have the Court consider expert testimony without

 complying with the expert disclosure rules. The Court will not permit this end run

 around the expert disclosure rules, and as such, the Court need not consider this evidence

 because it is not admissible. See, e.g., Aguilera v. Cook County Police and Corrections Merit

 Board, 760 F.2d 844, 849 (7th Cir. 1985)(noting that “the court may consider any material

 that would be admissible or usable at trial.”)(citation omitted). See also Bloodworth v.

 Village of Greendale, No. 10-C-0273, 2011 WL 98835, at *5 (E.D. Wisc. Jan. 12, 2011)(refusing

 to consider police reports for purposes of summary judgment because they were not

 properly authenticated).

        Even if the Court were to consider such evidence, it is too general to establish

 discriminatory effect. The seminal case in the Seventh Circuit for the use of statistics in

 equal protection cases is Chavez v. Illinois State Police, 251 F.3d 612 (7th Cir. 2001). The

 Seventh Circuit specifically rejected a claim that statistical disparity in traffic stops was

 enough by itself to establish racial profiling. The Seventh Circuit did note that such

 evidence could be sufficient to establish discriminatory effect, however, any such expert

 analysis had to be both relevant and reliable. Id. at 641. The Court reasoned that the

 plaintiff’s evidence was insufficient because it did not contain reliable data on whom the

 officers stopped, detained, and searched. Id. at 643. The Court also noted that the plaintiff

 did not have reliable data indicating the population on the highways where motorists

 were stopped, detained and searched. Id. at 643-644. Without such data, the plaintiff




                                         Page 27 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 28 of 32 Page ID #1134



 failed to prove that the officer’s actions had a discriminatory effect on the plaintiff. Id. at

 645.

        Of critical importance to the Court’s analysis in Chavez was the general nature of

 the statistics provided by the plaintiffs. For example, the plaintiffs attempted to provide

 comparative racial information by comparing the racial numbers obtained from the field

 reports of troopers involved in Operation Valkyrie with the overall racial population in

 the State of Illinois based on census data. See Chavez, 251 F.3d at 643. The Court noted,

 however, that the census data, even if accurate, was too general and of no help in

 “determining the population of motorists encountered by the Valkyrie officers.” Id. at

 643-644.   Thus,    the   statistics   did   “not   indicate   whether     Valkyrie    officers

 disproportionately stop, detain, and search Hispanics and African-Americans.” Id. at 643.

        What Chavez makes clear is that in order for statistics to be relevant and reliable,

 they must be tailored to the surrounding facts and circumstances. Here, Mordi relies on

 two sets of data to support his argument that Zeigler’s actions had a discriminatory effect.

 First, Mordi references that the study reported a minority driver was 12% more likely to

 be stopped than a Caucasian driver. Mordi attempts to impute these statistics to Zeigler

 because he “conducts traffic stops following the policies and procedures of his law

 enforcement agency.” But the link between Zeigler and these statistics is far too

 attenuated to show that his actions have a discriminatory effect on the motorists he stops.

 In fact, there is no statistical data on the stops specifically performed by Zeigler or any of

 the troopers in his patrol area, nor are there any statistics regarding the racial composition

 of the population that travels through Zeigler’s patrol area. Second, Mordi relies on the


                                          Page 28 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 29 of 32 Page ID #1135



 study to show that a higher percentage of consent searches were made of minority drivers

 (.40%) in comparison to Caucasian drivers (.15%). (Doc. 183, p. 19). However, that data

 point is completely irrelevant given that the instant case did not involve a consent search.

           The statistical evidence provided by Mordi is simply too general to be of any use

 in establishing discriminatory effect. Other racial profiling cases have likewise found that

 the use of general statistics is insufficient to establish discrimination. See, e.g., Lee v. City

 of South Charleston, 668 F. Supp.2d 763, 776 (S.D. W.Va. 2009)(awarding summary

 judgment in favor of officers and against plaintiff on Fourteenth Amendment claim

 because statewide traffic study submitted by plaintiff was not probative of the city’s use

 of racial profiling because study did not address racial disparity in traffic stops and

 searches performed by officers employed by the city were the stop took place); Hankins

 v. City of Tacoma, No. C06-5099 FDB, 2007 WL 635771, at *4 (W.D. Wash. Feb. 26,

 2007)(holding that plaintiff failed to survive summary judgment despite submission of a

 study showing racial profiling because evidence failed to show class of similarly situated

 individuals in area where defendants were patrolling and that were subject to the

 possibility of traffic stops for similar driving infractions.). Accordingly, even if the Court

 were to consider Mordi’s statistics, they are legally insufficient to establish discriminatory

 effect.

           B.    Discriminatory Purpose

           To establish a violation of the Equal Protection Clause, Mordi also must prove that

 Zeigler acted with a discriminatory purpose. See Chavez, 251 F.3d at 635. This requires

 Mordi to show that Zeigler acted with intent or deliberate indifference against him


                                          Page 29 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 30 of 32 Page ID #1136



 because of membership in a definable class. See Nabozny v. Podlesny, 92 F.3d 446, 454 (7th

 Cir. 1996). As with other deliberate indifference cases, a showing of negligence is

 insufficient. Id. at 453. Instead, discriminatory purpose “implies more than . . . intent as

 awareness of consequences. It implies that the decisionmaker . . . selected or reaffirmed a

 particular course of action at least in part ‘because of’ . . . its adverse effects upon an

 identifiable group.” Chavez, 251 F.3d at 645 (quoting McCleskey v. Kemp, 481 U.S. 279, 298

 (1987)). Such purpose, for example, can be shown through the use of racially derogatory

 language, which presents “strong evidence of racial animus.” Chavez, 251 F.3d at 646. A

 claimant, however, cannot rely solely on statistics to establish discriminatory purpose.

 See Chavez, 251 F.3d at 647-648. See also Buchanan, 592 F. App’x at 508 (noting that “general

 statistics alone do not plausibly suggest that [the defendant] himself acted with racially

 discriminatory intent . . . .”).

        Setting aside the statistical evidence Mordi presented for discriminatory effect,

 Mordi has presented no other evidence to establish discriminatory purpose. Mordi

 argues that there is evidence of racial motivation because Zeigler purportedly lied about

 seeing blunts or blunt materials in Mordi’s vehicle and that he had no objective basis to

 prolong the stop. (Doc. 183, p. 19-20). It is too far of a reach to infer discriminatory

 purpose based on such evidence, however, especially when the record is devoid of any

 evidence of racial animus on the part of Zeigler towards Mordi—a fact confirmed by the

 lack of any derogatory or racially sensitive remarks in the video of the stop. At best, the

 most that can be inferred from this evidence is that Zeigler wanted to search the vehicle

 and provide sufficient justification for the search.


                                         Page 30 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 31 of 32 Page ID #1137



        The only other piece of evidence that Mordi can point to is his belief that he was

 stopped because of his race. Specifically, Mordi relies on the fact that Zeigler initiated the

 traffic stop after driving up and seeing his race and the race of his passenger. Again, such

 an inference is not supported by the video of the traffic stop; instead, Mordi’s belief

 amounts to nothing more than mere speculation. See, e.g., McNair v. Merrionette Park Police

 Dep’t, No. 09-C-1142, 2010 WL 3781021, at *4 (N.D. Ill. Sept. 22, 2010)(noting that the

 plaintiff presented nothing other than own speculation that the defendant pulled him

 over because of race even though there was an alleged racial comment which was

 improper and unprofessional); Payne v. City of Missoula, No. CV 10-00056-M-DWM-JCL,

 2010 WL 4362827, at *5-6 (D. Mont. Sept. 29, 2010)(finding insufficient circumstantial

 evidence to establish that race motivated the stop even assuming officer knew driver’s

 race before he pulled him over in part because traffic stop video showed that the officer

 acted professionally and respectfully to the driver.). Mordi has failed to establish any of

 the required prongs for his Equal Protection claims, and as such, summary judgment

 must be granted in favor of Zeigler.

 III.   Trooper Zerrusen

        Zerrusen moves for summary judgment arguing that the claims against him fail

 for lack of personal involvement. (Doc. 177, p. 17-18). A defendant can only be held liable

 under Section 1983 if he is personally responsible for the deprivation of a constitutional

 right. See Vance v. Peters, 97 F.3d 987, 992 (7th Cir. 1996). The undisputed facts show that

 Zeigler initiated the traffic stop and retained primary authority over the situation at all

 times. (Doc. 183-1, ¶64). It also undisputed that Zerrusen was not involved with the


                                         Page 31 of 32
Case 3:11-cv-00193-NJR Document 199 Filed 05/12/20 Page 32 of 32 Page ID #1138



 decision to pull Mordi over or call for the drug dog. (Id. at ¶65). In response, Mordi

 concedes and agrees that Zerrusen is entitled to summary judgment. (Doc. 183, p. 18). As

 such, the Court grants summary judgment in favor of Zerrusen.

                                      CONCLUSION

       For these reasons, the Court GRANTS the motion for summary judgment filed by

 Defendants Todd Zeigler and Nathan Zerrusen (Doc. 177). The Court DIRECTS the Clerk

 of Court to enter judgment in favor of Defendants Todd Zeigler and Nathan Zerrusen

 and against Uche Philip Mordi and to close the case. This entire action is DISMISSED

 with prejudice.

       IT IS SO ORDERED.

       DATED: May 12, 2020



                                                       _____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                       Page 32 of 32
